Citation Nr: 1506924	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to additional educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is Veteran who served on active duty from August 2007 to October 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 administrative decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  On the Veteran's July 2010 VA Form 9, he requested a hearing before the Board; however, in a statement received in May 2014, he withdrew such request.  In August 2014, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case has now been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The evidence of record shows that the Veteran enlisted in the Navy under the Loan Repayment Program (LRP); however, he has asserted that he later withdrew from the LRP during service and that he never received any payment or compensation from the LRP.  Accordingly, he has argued that his period of military service should be counted for entitlement to Post-9/11 GI Bill benefits because he did not receive any benefit from the LRP.  In support of his contention, the Veteran submitted a December 2009 email from the Defense Finance and Accounting Service (DFAS) stating that he never received any payments under the LRP, but such correspondence does not show that he withdrew from the LRP.

The Board's August 2014 remand instructed the AOJ to obtain all of the Veteran's service personnel records (especially those pertaining to his enlistment and relating to any action taken by the service department under a LRP), and to contact the service department and inquire as to the following: (1) whether the Veteran received any benefit under the LRP; (2) whether there is any documentation of the Veteran withdrawing from the LRP; and (3) whether the Veteran's military service from August 2007 to October 2009 was actually counted for purposes of repayment of an education loan.

Pursuant to the Board's August 2014 remand instructions, the Veteran's service personnel records were associated with the record, including an enlistment record (which he signed in September 2006, prior to his service entry) showing that he was enlisting in the Navy under the LRP.  In addition, October 2014 email correspondence reflects that VA contacted the Navy and inquired as to the three questions outlined above.  First, someone from the Navy responded with the following message:  "After more research, I did find [the Veteran's] LRP paperwork was in a different spot than others, so the 3 year obligation is correct, and his training dates are: 20070802-20080930."  Thereafter, VA repeated the three questions, and the same person from the Navy responded with the following message: "[The Veteran's] obligation for LRP program was 20070802-20100802, so since he got out in 2009, he did not have any time towards post 9/11."

As the Navy did not adequately answer the three questions outlined above, further remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the service department to obtain a copy of the Veteran's "LRP paperwork" referenced in the October 8, 2014 e-mail from Navy Personnel Command and again inquire as to the following: (1) whether the Veteran received any benefit under the LRP; (2) whether there is any documentation of the Veteran withdrawing from the LRP; and (3) whether the Veteran's military service from August 2007 to October 2009 was actually counted for purposes of repayment of an education loan.  An adequate written response to each of the three questions (with supporting documentation, if available) is required.   

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

